DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status 
Claims 1-6, 8-13, 15-19, and 21-23 are pending.  Claims 1-2, 8-9, and 15 have been amended and claims 7, 14, and 20 have been cancelled.  Claims 21-23 have been newly added.  Although the status indicators for Claim 21-23 submitted on 6/8/21 are not provided, the Applicant’s remarks makes clear on the record that Claims 21-23 have been newly added dependent Claims.  For purposes to expedite prosecution, the claims 21-23 have been interpreted as indicated in the Remarks submitted 6/8/21.

Allowable Subject Matter
Claims 1-6, 8-13, 15-19, and 21-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 8, and 15 are directed to a security support device installed within or affixed to a cabinet of an electronic gaming machine, an electronic gaming machine, and a method comprising: a first network interface configured to inspect network traffic being generated by one or more components of the electronic gaming machine and a second network interface configured to communicatively coupled with a local area network.   

A review of the closest prior art of record, Nguyen (US 2019/0122492 A1) discloses a security support device installed within or affixed to an electronic gaming machine which receives operational data transmitted to and from an electronic gaming machine to capture and upload financial transaction information (see 0071-0072, 0196-0197, 0236, 0364)).  Nguyen discloses the system to extract one or more components of operational data from the network packets to detect fraudulent player conduct based on the one or more components and generate a security alert in response to the detected fraudulent player conduct (see 0071, 0121).  However, Nguyen does not fairly teach or suggest wherein the security support component communicatively coupled, via the first interface, to a network communications path between a game controller of the electronic gaming machine and a player tracking interface of the electronic gaming machine, the communicative coupling allows the first 
Secondly, the prior art of Nelson (US 2013/0196755 A1) discloses a system configured with an electronic tracking device adapted to detect identify information associated with a security event at or near the gaming machine to generate an alert (see abstract, 0009, 0027).  Specifically, Nelson discloses a security device configured with a first and second network interface connected to a tracking unit and a processor.  However, the prior art of record does not teach or suggest the claimed configuration of a security support component communicatively coupled, via the first network interface, to a network communications path between a game controller of the electronic gaming machine and a player tracking interface of the electronic gaming machine, the communicative coupling allows the first network interface to inspect data packets sent between the game controller and the player tracking interface without interfering with packet transmission between the game controller and the player tracking interface.  
Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claims 1, 8, and 15 (along with their respective dependent Claims 2-6, 9-13, 16-19, and 21-23) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715